PCIJ_B_11_PostalServiceDanzig_LNC_NA_1925-05-16_ANX_01_NA_NA_FR.txt. 42.

to

11.
12.

13.
14.

15.

16.

17.

AVIS CONSULTATIF N° II

ANNEXE

Pièces transmises par le Secrétaire général de la Société des Nations

conformément à la Résolution du Conseil en date du 13 mars 1925.

Texte imprimé de la Convention entre la Pologne et la Ville libre de
Dantzig, Signée à Paris le 9 novembre 1920.

Texte imprimé de l'Accord entre la Pologne et la Ville libre de Dantzig,
signé à Varsovie le 24 octobre 1921

Document C. 71. 1925. Note du Secrétaire général communiquant au
Conseil la décision du Haut-Commissaire en date du .2 février 1925.

Documeni C. 90. 1925. Note du Secrétaire général communiquant au
Conseil Vappel interjeté par la Pologne contre la décision du Haut-
Commissaire en date du 2 février 1925. :

Document C. 90 (a). 1925. Note du Secrétaire général. communiquant au
Conseil onze annexes jointes à l'appel ci-dessus du Gouvernement
polonais.

Document C. 157. 1925. Note du Secrétaire général communiquant au
Conseil les observations présentées par le Président du Sénat de
Dantzig au sujet dudit appel de la Pologne.

Document C. 176. 1925. Note du Secrétaire général communiquant au
Conseil les observations présentées par la délégation polonaise au
sujet des observations de la Ville libre (Document C. 157 — voir
ci-dessus, n° 6). |

Document C. 190. 1925. Note du Secrétaire général communiquant au
Conseil la réponse de Dantzig aux observations présentées par la
Pologne dans le document C. 176. 1925 (n° 7 ci-dessus).

Document C. 177. 1925. Rapport présenté au Conseil par M. Quiñones de
Léon.

Document C. 191. 1925. Note du Secrétaire général communiquant au
Conseil les observations présentées par la Ville libre au sujet dudit
rapport de M. Quiñones de Léon.

Texte de la décision du Haut-Commissaire (général Haking) en date
du 25 mai 1922.

Journal officiel de la Société des Nations, 3me année, n° 10, octobre 1922,
contenant (pp. 1103 et 1104) :

a) les conclusions de la décision ci-dessus mentionnée, datée du
25 mai 1922;

b) l'interprétation de cette décision, donnée le 30 août 1922 par le
Haut-Commissaire, et le procès-verbal du retrait par la Pologne, à la
suite de cette interprétation, de son appel contre ladite décision.
Texte de la décision du Haut-Commissaire (général Haking) en date
du 23 décembre 1922.

Procès-verbal de la 24me Session du Conseil de la Société des Nations
( Journal officiel, 4me année, n° 6, juin 1923) où se trouve enregistrée
(n° 913) la confirmation par le Conseil d’un Accord en date du 18 avril
1923, remplaçant la décision du Haut-Coramissaire en date du 23 décembre
1922, et en annexe (note n° 492) le texte de l'Accord.

Journal officiel de la Société des Nations, 2me année, n° 9, novembre
1921, contenant :

a) ‘la décision du Haut-Commissaire (général Haking) en date du
15 août 1921 (p. 971);

b) Accord du 23 septembre 1921, par lequel la Pologne et Dantzig
déclarent ne pas faire appel contre la décision du 15 août 1921 (p. 978).
Journal officiel de la Société des Nations, 3me année, n° 5, mai 1922,
contenant à la page 428 une rectification de la traduction francaise
de la décision du 15 août 1921, — texte imprimé dans le numéro
de novembre 1921 du Journal officiel.

Texte de la lettre adressée par le général Haking au Commissaire
général de la République polonaise à Dantzig, en date du 6 janvier
1923, et d’une aütre lettre mentionnée dans la première et adressée
43

27.

28.

30.

AVIS CONSULTATIF N° II

au général Haking par le Président du Sénat de la Ville libre de
Dantzig en date du 4 janvier 1923.

Journal officiel de la Société des Nations, 5me année, n° 11, deuxième
Partie, novembre 1924, contenant (p. 1708) le texte d’un accord en
date du 29 août 1924 entre la Pologne et Dantzig, concernant le
bureau polonais de triage postal, dans le port de Dantzig, pour les envois
à destination d’outre-mer.

Décisions du Haut-Commissaire (Société des Nations), 1921, 1922, 1928
et 1924. Quatre volumes en anglais et en allemand publiés par la Ville
libre de Dantzig.

Zbior Dokumentow urzedowych dotyczacych stosunku Wolnego Miasta
Gdanska do Rzeczypospolitej] Polskiej. Vol. I, 1918-1920 ; vol. II, 1924-1923.
Deux volumes publiés par le Commissaire général de la République

- polonaise à Dantzig.

Dossier contenant le texte des annexes à la décision du Haut-Com-
missaire (M. MacDonnell) en date du 2 février 1925, et répertoire des
annexes (dans la langue originale, telles qu’elles ont été communi-
quées au Secrétariat par le Haut-Commissaire).

Schédule de documents accompagnant la copie de la décision du
Haut-Commissaire en date du 2 février 1925, concernant l'extension
du service postal polonais 4 Dantzig, et transmis au Secrétaire général
(sauf les annexes I à IV mentionnées dans le paragraphe 4 de la
décision).

Numéro | Date Du AU
1. 6 janvier 1925 Sénat Haut-Commissaire.
2. 13 » » » »
3. 24 » » Commissaire général »
de Pologne

Copie d’une note n° P. A. 11, 124/25, adressée, en date du 3 février
1925, par la Ville libre au Haut-Commissaire (M. MacDonnell) — note
communiquée au Secrétariat par le Président du Sénat de la Ville libre
de Dantzig.

Procès-verbal de la séance tenue par le Consell de la Société des Nations
dans l'après-midi du 13 mars 1925.

Lettre en date du 1er décembre 1924, adressée au Haut-Commissaire
par le Président du Sénat de la Ville libre de Dantzig.

Lettre en date du ier décembre 1924, adressée par le Président du
Sénat de la Ville libre au Commissaire général de Pologne à Dantzig.
Lettre en date du 3 janvier 1925, adressée par le Commissaire géné-
ral de Pologne à Dantzig au Président du Sénat de la Ville libre.

Pièces transmises, sur demande de la Cour, par le Secrétaire général de la

Société des Nations.

Procès-verbal, en date du 18 avril 1923, dressé à l'issue des négocia-
tions conduites au Secrétariat de la Société des Nations entre le repré-
sentant de la République polonaise et le Président du Sénat de Ia
Ville libre. ‘

Rapport, en date du 17 janvier 1925, adressé par le Haut-Commissaire
à Dantzig au Conseil de la Société des Nations. (C. 49. 1925. 4.)

Note du Secrétaire général communiquant au Conseil copie d’une lettre,
en date du 7 février 1925, au Président du Conseil au Haut-Commis-
saire de la Société des Nations à Dantzig, au sujet du rapport du
Haut-Commissaire au Conseil (mentionné sous n° 28 ci-dessus) con-
cernant certains aspects de la question du service postal polonais à.
Dantzig (CG. 80. 1925.)

Note du Secrétaire général communiquant au Conseil copie d’une lettre,
en date du 14 février 1925, du Haut-Commissaire de la Société des
Nations à Dantzig, demandant que certaines remarques relatives au

| premier paragraphe de la note polonaise sur son rapport du 17 janvier,

contenu dans la lettre mentionnée ci-dessus, soient soumises au Conseil
de la Société des Nations. (CG. 78. 1925.)
44 AVIS CONSULTATIF N° II

31. — Archives du Secrétariat de la Société des Nations: Dossiers relatifs
aux décisions du Haut-Commissaire, en date des 15 août, 5 septembre
et 6 décembre 1921, 23 décembre 1922 et 23 février 1924.

32. Archives du Secrétariat de la Société des Nations: Dossiers relatifs aux
appels interjetés par la Pologne contre les décisions du Haut-Com-
missaire en date des 25 mai et 23 décembre 1922.

33. Accords préliminaires du ter février 1923 entre Dantzig et la Pologne.

34. Amendement au procès-verbal de la séance du Conseil de la Société
des Nations, en date du 15 mars 1925.

35. Archives du Secrétariat de la Société des Nations: Dossier relatif
à l'entrée en vigueur de l'Accord du 24 octobre 1921, entre Dantzig
et la Pologne.

36. Note adressée par le Sénat de Dantzig au Haut-Commissaire, en date :

du 14 février 1925. (C. 186, 1925. 1.)

Lettre adressée au Sénat de Dantzig par le Haut-Commissaire , en date
du 12 avril 1922.

a) Lettre adressée, en date du 8 mars 1922, par le Haut-Commissaire
au Sénat de Dantzig et au Commissaire général de Pologne.

b) Lettre du Sénat de Dantzig au Haut-Commissaire, en date du
6 avril 1922,

c) Lettre du Haut-Commissaire au Commissaire général de Pologne,
en date du 12 avril 1922.

39. Archives du Secrétariat de la Société des Nations : Appel de la Pologne
contre la décision du Haut-Commissaire du 2 février 1925, avec annexes.
Documents (autres que Mémoires et Opinions juridiques) transmis par

les Gouvernements intéressés. ‘

40. — Annexes au Mémoire polonais :

Anneze 1: Grundsätze für die Polnisch-Dantziger Abmachung aus
den Artikel 29 bis 32 der Pariser Konvention.

Annexe 2: Stellungnahme der Sachverständigen-Mitglieder der Pol-
nischen Postkommission zum Gutachten der Sachverständigen-Mitglieder
der Danziger Postkommission vom 18. April 1921.

Annexe 3: Protokoll über die Ergebnisse der Verhandlungen der
Postkommission am 18. Mai 1921.

Annexe 4: Protokoll über die Konferenz der beiden Vorsitzenden der
Polnisch-Danziger Postkommission vom 11. Juli 1921.

Annexe 5: Lettre adressée au sénateur Dr Paul Eschert, a Dantzig
(12 juillet 1921). .

Annexe 6: Schluss-Protokoll (48 août 1921).

Annexe 7: Lettre du général Haking (8 mars 1922).

Annexe 8: Note de la Direction des. Postes de la Ville libre aux
autorités postales polonaises a Dantzig (26 septembre 1922), trans-
mettant :

Gegenäusserung zu den zu Artikel 168 des Wirtschaftsabkommens
geäusserten polnischen Ansichten betr. die Punkte A-G (2. Juni 1922).

Annexe 9: Stellungnahme der polnischen Post- und Telegraphenver-
waltung zur Aeusserung der Post- und Telegraphenverwaltung der
Freien Stadt Danzig vom 2. Juni 1922 (6: Oktober 1922).

Anneze 10: Note de la Direction des Postes de la Ville libre aux
autorités postales polonaises 4 Dantzig (24 novembre 1922).

Annexe 11: Lettre du Président du Sénat de Dantzig au Haut-
Commissaire (19 octobre 1922).

Annexe 12: Lettre adressée au Président du Sénat de la Ville libre
(20 novembre 1922).

Annexe 13: Note de la Direction des Postes et Télégraphes de la
Ville libre aux autorités postales polonaises à Dantzig (29 décembre 1922).

Annexe 14: Note adressée à la Direction des Postes et Télégraphes
de la Ville libre par les autorités postales polonaises (10 janvier 1923).
45 AVIS CONSULTATIF N° II

41. — Annexes au Mémoire du Sénat de la Ville libre de Dantzig:

Annexe I: Texte anglais de la décision du Haut-Commissaire en
date du 2 février 1925.

Annexe II: Erklarung des Prasidenten des Senats der Freien Stadt
über die am 18. April 1923 in Genf abgeschlossene Vereinbarung,
betreffend Entscheidung des Hohen Kommissars vom23. Dezember 1922.

42. — Originaux de trois projets successifs pour l'Accord du 48 avril 1928.

43. — Annexe au Mémoire complémentaire du Sénat de la ‘Ville libre de
Dantzig: Séance du 27 avril 1922 concernant le service postal polonais
direct entre le port de Dantzig et le territoire de la Pologne (Projet d’ac-
cord). . ‘

44, — Annexe au Mémoire complémentaire de la Pologne:

Déclaration de M. Léon Plucinski (voir 3, Il).

45. — Déciaration complémentaire de M..le président Sahm. (voir 3, Il;.

ct ’ ve
